Citation Nr: 0213105	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-09 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.

(The issue of service connection for the cause of the 
veteran's death will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  The veteran died in September 1974.  The 
appellant is the veteran's widow.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, (the RO) which determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death.

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for the 
cause of the veteran's death pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  In a July 1975 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.   

2.  In a July 1997 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death.   

3.  The evidence added to the record since the Board's 
decision in July 1997 is new, and when considered by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for the 
cause of the veteran's death.    


CONCLUSIONS OF LAW

Evidence added to the record since the Board's final July 
1997 decision is new and material; thus, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's application to reopen the claim for service 
connection for the cause of the veteran's death and that the 
requirements of the VCAA have in effect been satisfied.

The appellant and her representative have been provided with 
a statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the 
appellant to prevail on the claim.  The RO notified the 
appellant that new and material evidence is needed in order 
for her claim to be reopened.  In the October 2001 statement 
of the case, the RO informed the appellant of the type of 
evidence she needed to submit, specifically evidence of a 
link between the veteran's anxiety reaction and his cause of 
death.  The appellant has not identified any evidence for the 
RO to obtain.  The appellant and her representative have been 
given the opportunity to submit written argument.   

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2001). 

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an October 1974 rating decision, the RO denied the claim 
for service connection for the veteran's cause of death on 
the basis that there was no evidence of a relationship 
between the service-connected disability and the veteran's 
heart disorder which caused his death.  The appellant was 
notified of this decision and filed a timely appeal.  

In a July 1975 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death on 
the basis that there was no evidence that the veteran's 
anxiety reaction caused or contributed to his cause of death.  
The appellant was notified of this determination by letter in 
July 1975.  In August 1977, the Board reconsidered the July 
1975 decision.  The Board denied entitlement to service 
connection for the cause of the veteran's death on the basis 
that there was no evidence of a cardiovascular disorder in 
service or within one year from service separation and there 
was no evidence that the service-connected anxiety reaction 
caused or contributed to the veteran's cause of death.  The 
Board also found that there was no clear and unmistakable 
error in the July 1975 Board decision.  The appellant was 
notified of this determination by letter in August 1977.  
This Board decision became final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.

In a July 1997 decision, the Board determined that new and 
material evidence had not been submitted and denied the 
appellant's application to reopen.  The appellant filed a 
Notice of Appeal in August 1997.  However, the appellant 
failed to respond to a February 1998 notice of a brief and 
her appeal was dismissed in April 1998.  Thus, the July 1997 
Board decision became final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  
 
In September 1998, the appellant filed an application to 
reopen the claim for service connection for the cause of the 
veteran's death.  

The evidence submitted since the July 1997 Board decision 
includes a March 1998 statement by B.J., a registered nurse.  
The registered nurse indicated that the veteran died 
prematurely at age 54 of a stress-related disease, 
arteriosclerotic cardiovascular disease, after frequent and 
continuing physical and mental disease.  The registered nurse 
indicated that anxiety was diagnosed and she indicated that 
the record shows that the veteran was treated for this 
disorder.  The registered nurse concluded that the veteran 
succumbed to a stress-related disease, arteriosclerotic 
cardiovascular disease, which was linked to service.  

The Board finds that the March 1998 statement by the 
registered nurse to be new and material evidence.  The Board 
finds that this evidence is new because it had not been 
previously submitted to agency decisionmakers.

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether there is a link between 
the veteran's cause of death and his period of service or a 
service-connected disability.  As noted above, the reason for 
the denial of the initial claim for service connection was 
that there was no evidence of a relationship or link between 
the cause of death and the veteran's period of service or his 
service-connected anxiety reaction.  The Board notes that for 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus, supra.  The Board also notes that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge, supra.  The Board also notes that a 
nurse is competent to provide a medical opinion.  The Court 
of Appeals for Veterans Claims has discussed the probative 
value to be placed on statements prepared by nurses, finding 
generally that a nurse's statement has probative value.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 
9 Vet. App. 109, 114-15 (1996); see also Williams v. Brown, 4 
Vet. App. 270, 273 (1993) (nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment).  Thus, the Board finds this evidence to be new 
and material evidence and the claim is reopened.   


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for the cause of 
the veteran's death, and the appeal is granted to that 
extent.   



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

